There is not a particle of evidence tending to show that the Sovereign Camp or any of its officers waived the conditions of the certificate. Section 2755, Vol. 1, Code, renders it impossible for the local clerk to have done so. Hence, there is no evidence of waiver anywhere. Further, the insured was obligated, upon a change of occupation, to do two things: (1) To notify the local clerk; (2) to pay the extra assessment. There is no evidence that he did either. The fact that the local clerk in an individual capacity knew of the change does not relieve the insured from his obligation. There is no pretense that the extra assessment was paid.